Exhibit 10.15

 

LOGO [g798763dsp00026.jpg]

August 28, 2019

Bennett J. Goodman

Dear Bennett,

On behalf of Blackstone Group Inc. (together, with its affiliates,
“Blackstone”), we are excited by the opportunity to continue our working
relationship. This letter agreement (the “Senior Advisor Agreement”) will serve
to codify our continued relationship. You will become a Senior Advisor to GSO
Capital Partners (“GSO”) and will retain the title of Chairman of Blackstone/GSO
Secured Lending Fund (“BGSL”), effective as of January 1, 2020 (the “Effective
Date”). In this capacity, you would be available as necessary to perform
responsibilities as mutually agreed between you and Blackstone including:

 

  •  

Advising on all aspects of the GSO direct lending business, including new
capital formation, LP and other investor relationships, deal origination,
investment committee, and regulatory activities in coordination with Wayne
Berman;

 

  •  

Advising on the monetization of the Special Situations Fund;

 

  •  

Advising on new business initiatives in the insurance markets;

 

  •  

Advising on special projects as requested by Blackstone; and

 

  •  

Serving as a member of the board of directors of Blackstone’s portfolio
companies or GSO funds as mutually agreed between the parties.

As compensation for the above arrangements and as long as you serve in this
role, you will be entitled to receive:

 

  •  

An annual retainer of $250,000 payable monthly in arrears, and prorated
accordingly for any period where you are no longer providing services as a
Senior Advisor.

 

  •  

Incentive fees or carried interest allocations of five (5) points in GSO’s U.S.
Direct Lending strategies, including BGSL and various SMAs. With respect to
BGSL, during the Term (as defined below) incentive fees earned will be paid at
such time as Blackstone pays such fees to other similarly situated SMDs. With
respect to the SMAs, carried interest/incentive fees will be subject to normal
vesting, except that at the end of the Term, you will benefit from retirement
vesting treatment with respect to the carried interest/incentive fees. A
schedule of SMAs associated with GSO U.S. Direct Lending Strategies in existence
as of the date of this Agreement will be provided to you contemporaneously with
entering into this Agreement.

 

  •  

During the Term, 150,000 of the otherwise unvested Blackstone deferred stock
units held by you will vest on each anniversary of the Effective Date, provided
that you continue to perform the services described herein to Blackstone through
each applicable date. At the

 

 

The Blackstone Group LP

345 Park Avenue New York NY 10154

T 212 583 5000 F 212 583 5749

www.blackstone.com



--------------------------------------------------------------------------------

 

expiration of the Term, any remaining unvested portion of your Blackstone
deferred stock units will be forfeited. Should you voluntarily cease to provide
the services described hereunder prior to the applicable vesting date of such
units, all unvested units as of the Termination Date (as defined below) shall be
forfeited upon the Termination Date. For the avoidance of doubt, you will be
eligible to receive dividends in respect of the unvested portion of the deferred
stock units until such units are forfeited.

 

  •  

Blackstone will reimburse you for reasonable expenses you incur in connection
with serving in the above capacity subject to your submission of appropriate
documentation. Travel reimbursement will include travel and lodging outside of
the NYC metro area when you are traveling on behalf of Blackstone in accordance
with the current Blackstone’s travel expense policy applicable to senior
advisors of Blackstone. For any other individual expense over $5,000, you will
request pre-approval in writing from Dwight Scott or his designee.

In addition, at your election, following the Effective Date, you may choose to
participate in Blackstone’s SMD retiree health insurance program; provided, that
you shall bear the cost of your participation in such program in a manner
similar to Blackstone SMDs.

This Senior Advisor Agreement shall be effective from the Effective Date through
the first anniversary of the Effective Date (the “Initial Term”) and shall be
automatically extended for successive one year terms (each, a “Renewal Term” and
collectively with the Initial Term, the “Term”) unless either party provides the
other party with written notice of non-renewal at least 30 days prior to the
expiration of the Term. The Term shall terminate (referred to herein as the
“Termination Date”) on the earlier of (i) the Term’s scheduled expiration date,
(ii) the date upon which Blackstone terminates the Term for “Cause” (as defined
in your Senior Managing Director Agreement with Blackstone as in effect
immediately prior to the Effective Date) and (iii) any date after the Initial
Term on which you have given 30 days’ advance written notice of voluntarily
ceasing to provide the services described hereunder. During the Term and for a
period of 45 days after the Termination Date, you agree that you will not
(directly or indirectly) invest in or with, or serve or provide advice in any
capacity, to a Competitor; provided that you shall be permitted to make a
passive co-investment in an investment (other than a Prohibited Investment) led
by another Competitor so long as you do not make more than one co-investment
during any 24-month period with any one Competitor and/or its affiliates. A
“Competitor” means any firm directly engaged in (or which, upon your arrival,
has plans to engage in) competition, in a material respect, with the business of
GSO, or, in any event, any of the entities on a list to be provided to you
contemporaneously with entering into this Agreement.

In addition, during the Term and until one year after the Termination Date, you
will not pursue directly or indirectly, any investment (a “Prohibited
Investment”) that, to your actual knowledge, (x) GSO pursued and evaluated at
any time during the one-year period ending on the date of your proposed
investment (but, if the Term has expired, only if GSO pursued and evaluated the
investment before the Termination Date) or (y) Blackstone (excluding GSO)
pursued and evaluated at any time during the one-year period ending on the date
of your proposed investment (but only if the date of your proposed investment is
on or before December 31, 2020). Furthermore, during the Term and until one year
after the Termination Date (or such later period if the disclosure would relate
to non-public information), you shall not disclose to any Competitor or any
other person any

 

2



--------------------------------------------------------------------------------

information with respect to Blackstone’s or GSO’s involvement, as applicable,
with any Prohibited Investment or any non-public information concerning any
Prohibited Investment and, if any firm you join pursues a Prohibited Investment
during the one year period after the Termination Date, you will not advise,
negotiate or otherwise, directly or indirectly, participate with respect to such
Prohibited Investment on behalf of such firm or have any personal economic
participation directly or indirectly in such Prohibited Investment.    

You also agree to incorporate your non-solicitation and confidentiality
obligations herein (it being understood that such obligations shall begin to
apply to you as of the Effective Date and incorporation into this Senior Advisor
Agreement shall not extend or otherwise modify the time periods for which such
obligations are applicable). You further agree to the obligations set forth in
the attached Compliance with Blackstone Policies and Procedures, attached hereto
as Exhibit A.

During the Term, you will notify Blackstone Legal of all corporate boards which
you intend to join and all investments you intend to make so that Blackstone can
check for conflicts and take protective measures if a conflict exists (it being
understood that the foregoing shall not prohibit your taking such role or making
such investment except as otherwise provided herein). The parties hereby
acknowledge that you will act in the capacity of independent contractor and not
as an employee of Blackstone.

*            *             *            *            *

[Remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------

Please acknowledge your agreement to the above arrangements by signing below.

 

Sincerely,

/s/ Paige Ross

Paige Ross Senior Managing Director; Global Head of Human Resources

Cc: Dwight Scott

Acknowledged and Agreed To

 

/s/ Bennett J. Goodman

    

August 28, 2019

      Bennett J. Goodman      Date      

 

4